Case 1:21-cv-00259-JJM-PAS Document1 Filed 06/14/21 Page 1 of 5 PagelD #: 1

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

UNITED STATES DISTRICT COURT

for the
District of Rhode Island

___CIVIL Division

Case No.

 

DAVID A SILVIA PRO-SE (ta be filled in by the Clerk's Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) [] yes Nx

“~V~

PROVIDENCE VAMC

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee Seapee See” Sepeee” Nnape See eee” Sean” nee” me Nee ee ee nee” ee”

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name DAVID A SILVIA
Street Address PO BOX 789 ;
City and County BRISTOL - BRISTOL
State and Zip Code RHODE ISLAND, 02809
Telephone Number 401-226-9519 ee
E-mail Address davidsilvia60@gmail.com : :

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (f/known). Attach additional pages if needed.

Page | of 5
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

PROVIDENCE VA MEDICAL CENTER

Case 1:21-cv-00259-JJM-PAS Document1 Filed 06/14/21 Page 2 of 5 PagelD #: 2

 

DIRECTOR, OCONNEL

 

830 CHALKSTONE AVE

 

PROVIDENCE - PROVIDENCE

 

RHODE ISLAND, 02908

 

401-273-7100

 

 

AMOS CHARLES, DR

 

ATTENDING DOCTOR

 

830 CHALKSTONE AVE

 

PROVIDENCE - PROVIDENCE

 

RHODE ISLAND, 02908

 

401-273-7100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:21-cv-00259-JJM-PAS Document1 Filed 06/14/21 Page 3 of 5 PagelD #: 3

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1,

If the plaintiff is an individual
The plaintiff, (ame) DAVID A SILVIA , is a citizen of the
State of (name) RHODE ISLAND

 

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

IL.

If the defendant is an individual
The defendant, (name) , is a citizen of

the State of (name) . Or is a citizen of

 

 

(foreign nation)

 

If the defendant is a corporation
The defendant, (name) PROVIDENCE VAMC , is incorporated under

the laws of the State of mame) RHODE ISLAND , and has its
principal place of business in the State of (name) RHODE ISLAND

 

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake~is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case 1:21-cv-00259-JJM-PAS Document1 Filed 06/14/21 Page 4 of 5 PagelD #: 4

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

TL.

IV.

$100,000.00

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) 04/01/2006 =, at (place) PROVIDENCE VAMC ,

 

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the

same or similar circumstances because (describe the acts or failures to act and why they were negligent)

DUE TO HOMELESSNESS | WAS BEING HELD IN A ROOM WHERE | WAS NOT ALLOWED TO LEAVE,

| WAS BEING TREATED FOR CHF, EDEMMA, HPB, OTHROARTHRITIS IN BOTH KNEES, | HAD A LARGE
LYMPHADEMA LOCATED ON BOTH SIDES OF MY INNER THEIGHS,WHICH A WOUND NURSE
RECOMMENED AN OUTPAITENT CLINIC FOR TREATMENT AND THE ATTENDING DR WOULD NOT
CONSOLUT. DENIED TREATMENT OF SEVERE PAIN IN MY KNEES AND REFUSED TREATMENT ALSO.

 

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

IN CHARGE DR. REFUSED TO ADDRESS THESE CONCERNS, AFTER SEVERAL TIMES BEING TOLD OF
THE DIFFICULTIES | WAS HAVING, DENIED REQUEST FOR INCREASE IN ANXITY MEDICATION FOR 3
DAYS CAUSING ME A MENTAL BREAKDOWN OF ANGER.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.
REQUEST PAYMENT OF COMPENSATION OF $100,000.00

 

Page 4 of 5
Case 1:21-cv-00259-JJM-PAS Document1 Filed 06/14/21 Page 5 of 5 PagelID #: 5

Pro Se 5 (Rev, 12/16) Complaint for a Civil Case Alleging Negligence

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 06/08/2024, . |

 

Signature of Plaintiff %

 

 

Printed Name of Plaintiff DAVID aaa. i“ ks Co

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address

Page 5 of 5
